DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Drawings
The drawings were received on 10/23/2018. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 11 and 17 are objected to because of the following informalities:
Regarding claim 11, the word “second” should be inserted before “central aperture” in line 5 to differentiate the central aperture of the second rotating member from the previously claimed central aperture of the first rotating member.  
Regarding claim 17, the phrase “of the plurality of turbine blades” should be inserted after “each turbine blade” in line 2 in order to clarify that the turbine blades of the limitation are those of the previously claimed plurality of turbine blades.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the body" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear as claimed whether “the body” that the turbine fastener is arranged to engage is that of the rotating member or the suppressor. For examination purposes, it was assumed that applicant intended to claim that the turbine fastener is arranged to engage the body of the rotating member.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampe (DE 3430521 A1), herein ‘Lampe’.
Regarding claim 1, Lampe discloses a firearm suppressor (Fig. 2) comprising: 
a body (2, 15, 17) configured for attachment to a firearm (via barrel 1), the body comprising a sidewall defining a cavity (Fig. 2; interior portion defined by sleeve 2 and tube 15); and

Regarding claim 2, Lampe discloses wherein the rotating member comprises an inner hub (Fig. 2; inner hub being tubular portion of sleeve 5 to which bearing 4 is attached) defining the central aperture (Fig. 2).
Regarding claim 3, Lampe discloses wherein the rotating member comprises an outer hub (11), each blade of the plurality of turbine blades extending between the inner hub and the outer hub (Fig. 2).
Regarding claim 4, Lampe discloses wherein the inner hub comprises a tube comprising a central passageway, the central passageway tapered along its length (Fig. 2; sleeve 5 tapers outward into a central passageway thereof in which turbine blades 10 are positioned).
Regarding claim 5, Lampe discloses a bearing assembly (4) comprising a first portion rotatable with respect to a second portion, the first portion contacting the body, the second portion contacting the rotating member (Fig. 2; the first portion of bearing 4 being attached to sleeve 2 and the second portion of bearing 4 being attached to sleeve 5).
Regarding claim 6, Lampe discloses wherein the rotating member comprises a flange (Fig. 2; shoulder of sleeve 5 adjacent bearing 4 and locking ring 8), the bearing assembly contacting the flange (Fig. 2).
Regarding claim 7, Lampe discloses wherein the rotating member comprises a body (Fig. 2) and a turbine fastener (7) arranged to engage the body of the rotating member (Fig. 2), the bearing assembly secured between the flange and the turbine fastener (Fig. 2).
Regarding claim 8, Lampe discloses wherein the body comprises a flange (Fig. 2; shoulder of sleeve 2 adjacent bearing 4), the bearing assembly contacting the flange (Fig. 2).
Regarding claim 9, Lampe discloses a body fastener (8) arranged to engage the body (Fig. 2), the bearing assembly secured between the flange and the body fastener (Fig. 2).
Regarding claim 10, Lampe discloses a body fastener (Fig. 2; any of 6, 7, 8, 13, or 16) arranged to secure the rotating member in position (Fig. 2).
Regarding claim 14, Lampe discloses wherein the body comprises an inlet (Fig. 2; 3 and/or 18) in fluid communication with the cavity (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe (DE 3430521 A1) and further in view of Hamilton et al. (US 1527585), herein ‘Hamilton’.
Regarding claims 15 and 20, Lampe discloses a firearm (par. 6, second sentence), comprising: 
a barrel (1) comprising a muzzle end (Fig. 2; par. 6, second sentence); and
a suppressor (embodiment of Fig. 2) comprising a body (2, 15, 17) defining a cavity (Fig. 2; interior portion defined by sleeve 2 and tube 15), a rotating member (5, 11) oriented in the 
wherein the suppressor is arranged to surround the barrel (Fig. 2); and
wherein the muzzle end is oriented in the cavity adjacent to the rotating member (Fig. 2).
While receivers are well known in the art, Lampe does not expressly teach wherein the barrel and the suppressor are supported by a receiver of the firearm.
Hamilton teaches a means for cooling machine guns (title), the machine gun comprising a barrel (2) and a receiver (Fig. 1; frame of the firearm) supporting the barrel (Fig. 1; the rear of barrel 2 is attached to and supported by the frame of the firearm), the cooling means comprising a casing (1) supported by the barrel (page 1 lines 81-83) and the receiver (Fig. 1; the rear of the casing 1 defining a portion of the cooling means is shown to be attached to and supported  by the frame of the firearm).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention for the firearm of Lampe to comprise a receiver that supports the barrel and the suppressor as taught by Hamilton in order to produce a cooling current of air through a casing enclosing the barrel from the compressed gases resulting from the explosion of cartridges during firing (Hamilton; page 1 lines 36-49).
Regarding claim 16, the modified Lampe discloses wherein a central axis of the central aperture is aligned with a longitudinal axis of the barrel (Fig. 2; central aperture and barrel 1 are shown to be longitudinally aligned with each other).
Regarding claim 17, the modified Lampe discloses wherein the rotating member comprises an inner hub (Fig. 2; inner hub being tubular portion of sleeve 5 to which bearing 4 is attached) and an outer hub (11), the inner hub defining the central aperture (Fig. 2), each turbine blade attached between the inner hub and the outer hub (Fig. 2).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe (DE 3430521 A1) as applied to claim 1 above, and further in view of Tassoul (GB 614464 A), herein ‘Tassoul’.
Regarding claim 11, Lampe discloses wherein the rotating member comprises a first rotating member (5, 11), the plurality of turbine blades comprising a first plurality of turbine blades (10) angled in a first direction (Fig. 2), but does not expressly teach a second rotating member oriented in the cavity arranged to rotate with respect to the body and comprising a second central aperture.
Tassoul teaches a “means for ensuring the silent discharge… of gases in firearms” (page 1 lines 8-12) comprising one or several bladed rotors (28; Fig. 2; page 3 lines 72-78), each of which is oriented within a chamber (12) and arranged to rotate with respect to a body (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suppressor of Lampe to include a second rotating member as taught by Tassoul since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 12-13, the modified Lampe discloses wherein the second rotating member comprises a second plurality of turbine blades, but does not expressly teach wherein the second plurality of turbine blades angled in a second direction different from the first direction such that the second rotating member is arranged to rotate in an opposite direction from the first rotating member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second rotating member of the modified Lampe to rotate in an opposite direction from the first rotating member since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe (DE 3430521 A1) in view of Hamilton et al. (US 1527585) as applied to claim 15 above, and further in view of Tassoul (GB 614464 A).
Regarding claims 18-19, the modified Lampe discloses wherein the rotating member comprises a first rotating member (5, 11) and the plurality of turbine blades comprising a first plurality of turbine blades (10) swept in a first direction, but does not expressly teach a second rotating member oriented in the cavity and comprising a second plurality of turbine blades swept in a second direction.
Tassoul teaches a “means for ensuring the silent discharge… of gases in firearms” (page 1 lines 8-12) comprising one or several bladed rotors (28; Fig. 2; page 3 lines 72-78), each of which is oriented within a chamber (12), the blades of the first rotor being swept in a first direction (Fig. 2) and the blades of the second rotor being swept in a second direction (Fig. 2; the second direction being the same as the first direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suppressor of the modified Lampe to include a second rotating member as taught by Tassoul since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Czegka (US 1413903) teaches a barrel (1) mounted firearm suppressor (Fig. 1) comprising a plurality of bearing (13) mounted fan/turbine blades (18, 21) surrounding a central aperture and contained at least partially within an outer casing (2).
Sheppard (US 1242890) teaches a barrel (10) mounted firearm suppressor (Fig. 5) comprising a plurality of bearing (13, 41) mounted turbine blades (22, 23) contained at least partially within an outer casing (11).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641